Exhibit 10.36

LOGO [g94869img001.jpg]

 

    Memory Pharmaceuticals Corp.

 

100 Philips Parkway

Montvale, New Jersey 07645

Phone: (201) 802-7104

Fax: (201) 802-7190

www.memorypharma.com

  

James R. Sulat

President & CEO            

February 6, 2007

Joseph Donabauer

Vice President & Controller

Memory Pharmaceuticals Corp.

100 Phillips Parkway

Montvale, NJ 07645

 

RE: Amendment to Offer Letter

Dear Joe:

This letter amends the offer letter previously provided to you by Memory
Pharmaceuticals Corp. (the “Company”), dated March 3, 2005, as amended (the
“Offer Letter”) and supersedes in its entirety the amendment to the Offer Letter
dated November 13, 2006 (the “Previous Amendment”). Capitalized terms used and
not otherwise defined herein shall have the meanings ascribed to such terms in
the Offer Letter (as defined below).

The following amendments to the Offer Letter shall be effective as of the date
executed by you and the Company.

 

1. The following paragraph shall replace and supersede, in its entirety,
paragraph 3(c) of the Offer Letter:

 

  (c) Upon termination of your employment for any reason, the Company will pay
you within two (2) weeks of such termination, your current base salary earned
through the termination date, plus accrued and unused vacation, if any, and
other benefits or payments, if any, to which you are entitled, less applicable
deductions.

In the event your employment is terminated by the Company without “Cause” (as
defined below) or by you for “Good Reason” (as defined below), then for the
twelve (12) month period after such termination, the Company will continue to
pay you your semi-monthly rate in effect at the time of termination, less
applicable deductions. In addition, the Company will provide and pay the
Company’s portion of your group health insurance during such twelve (12) month
period, which shall count towards the applicable benefit continuation period
required by applicable law. Thereafter, your continued benefits during the
remainder of the continuation period shall be paid at your own expense.
Notwithstanding the foregoing, the Company’s payments for your group health
insurance will terminate when you have obtained such coverage through an
alternate source before the end of the twelve (12) month period following your
termination and you are required to notify the Company within seven (7) days of
obtaining such alternate coverage. The Company will reconcile such payments with
you quarterly, and any additional payments owed to you by the Company, and any
payments owed to the Company by you, will be paid respectively within two
(2) weeks following such reconciliation period.

If within three (3) months prior to, or within eighteen (18) months after, the
occurrence of a Change of Control (as defined below), your employment is either
terminated by the Company without Cause or you terminate your employment with
the Company for Good Reason, your unvested stock options will become fully
vested.

The Company will not be obligated to continue any payments to you or accelerate
vesting of your stock options under this paragraph 3(c) in the event you
materially breach the terms of this letter agreement or the Confidentiality
Agreement (as defined below). Notwithstanding any termination of your employment
for any reason (with or without Cause or for Good Reason), you will continue to
be bound by the provisions of the Confidentiality Agreement.



--------------------------------------------------------------------------------

All payments and benefits provided pursuant to this paragraph 3(c) shall be
conditioned upon your execution and non-revocation of a general release
substantially in the form of Exhibit A at the time of termination. Your refusal
to execute a general release shall constitute a waiver by you of any and all
benefits referenced in this paragraph 3(c). The Company will not be obligated to
continue any such payments to you under this paragraph 3(c) in the event you
materially breach the terms of this letter agreement or the Confidentiality
Agreement.

 

2. The following paragraph shall be added as new paragraph 3(e):

 

  (f) For the purpose of this paragraph 3, the termination of your employment
for “Good Reason” shall mean the termination by you of your employment with the
Company within eighteen (18) months after a “Change in Control” (as defined
below) or the sale of a majority of the assets, obligations, or business of the
Company (whether by merger, sale of stock or otherwise), provided such
termination occurs:

 

  (i) within three (3) months after a material diminution in your
responsibilities (provided that such diminution is not in connection with the
termination of your employment for Cause),

 

  (ii) within three (3) months of your principal work location changing to be
more than fifty (50) miles from the Company’s principal offices, or

 

  (iii) within three (3) months after the reduction by the Company of the amount
of your base salary, unless such reduction is pursuant to a plan and as a
consequence the base salaries of the Company’s executives are reduced generally.

Provided, however, that with respect to any of the foregoing events, you
shall be required to provide the Company thirty (30) calendar days prior written
notice of your intention to resign and the Company shall have the opportunity
during such thirty (30) day period to cure such event if such event is capable
of being cured. The Company shall notify you, within sixty (60) days of receipt
of your notice of intent to terminate your employment for Good Reason if the
Company disagrees with your intent to terminate under this paragraph. For the
purposes of this letter agreement, “Change of Control” shall be deemed to have
occurred if the Company is consolidated with or acquired by another entity in a
merger, sale of all or substantially all of the Company’s assets or shares of
stock or otherwise (excluding (A) transactions solely for the purpose of
reincorporating the Company in a different jurisdiction or recapitalizing or
reclassifying the Company’s stock, or (B) any merger or consolidation in which
the shareholders of the Company immediately prior to such merger or
consolidation continue to own at least a majority of the outstanding voting
securities of the Company or the surviving entity after such merger of
consolidation).

Except as specifically set forth herein, all other terms and conditions of the
Offer Letter shall remain in full force and effect. On and after the date
hereof, each reference in this letter agreement or the Offer Letter to the
“letter” shall mean the Offer Letter as amended hereby.

Please sign below if you agree and accept the foregoing terms.

 

Sincerely, Memory Pharmaceuticals Corp. By:   /s/ James R. Sulat Name:   James
R. Sulat   President & CEO

I have read and agree to the terms and conditions contained herein:

 

/s/ Joseph Donabauer     2/12/07 Joseph Donabauer     Date



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GENERAL RELEASE OF CLAIMS

GENERAL RELEASE OF CLAIMS

For and in consideration of the payments and other benefits described in the
Offer Letter dated as of March 3, 2005, as amended (the “Letter Agreement”) by
and between Memory Pharmaceuticals Corp. (the “Company”), and Joseph Donabauer
(“Employee”) and for other good and valuable consideration, Employee hereby
releases the Company and its respective divisions, operating companies,
affiliates, subsidiaries, parents, branches, predecessors, successors, assigns,
officers, directors, trustees, employees, agents, shareholders, administrators,
representatives, attorneys, insurers and fiduciaries, past, present and future
(the “Released Parties”), from any and all claims of any kind arising out of or
related to Employee’s employment with the Company, Employee’s separation from
employment with the Company or derivative of Employee’s employment, which
Employee now has or may have against the Released Parties or any one of them,
whether known or unknown to Employee, by reason of facts which have occurred on
or prior to the date that Employee has signed this General Release of Claims.
Such released claims include, without limitation, any alleged violation of the
Age Discrimination in Employment Act, as amended, the Older Worker Benefits
Protection Act; Title VII of the Civil Rights of 1964, as amended; Sections 1981
through 1988 of Title 42 of the United States Code; the Civil Rights Act of
1991; the Equal Pay Act; the Americans with Disabilities Act; the Rehabilitation
Act; the Family and Medical Leave Act; the Fair Labor Standards Act; the
Employee Retirement Income Security Act of 1974, as amended; the Worker
Adjustment and Retraining Notification Act; the National Labor Relations Act;
the Fair Credit Reporting Act; the Occupational Safety and Health Act; the
Uniformed Services Employment and Reemployment Act; the Employee Polygraph
Protection Act; the Immigration Reform Control Act; the retaliation provisions
of the Sarbanes-Oxley Act of 2002; the New Jersey Law Against Discrimination;
the New Jersey Domestic Partnership Act; the New Jersey Conscientious Employee
Protection Act; the New Jersey Family Leave Act; the New Jersey Wage and Hour
Law; the New Jersey Equal Pay Law; the New Jersey Occupational Safety and Health
Law; the New Jersey Smokers’ Rights Law; the New Jersey Genetic Privacy Act; the
New Jersey Fair Credit Reporting Act; the retaliation provisions of the New
Jersey Workers’ Compensation Law (and including any and all amendments to the
above) and/or any other alleged violation of any federal, state or local law,
regulation or ordinance, and/or contract or implied contract or tort law or
public policy or whistleblower claim, having any bearing whatsoever on
Employee’s employment by and the termination of Employee’s employment with the
Company, including, but not limited to, any claim for wrongful discharge, back
pay, vacation pay, sick pay, wage, commission or bonus payment, money or
equitable relief or damages of any kind, attorneys’ fees, costs, and/or future
wage loss. This paragraph shall not release any claims that lawfully cannot be
waived.

It is understood that this General Release of Claims is not intended to and does
not affect or release any future rights or any claims arising after the date
hereof.

Employee understands that the consideration provided to him under the terms of
the Letter Agreement or otherwise does not constitute an admission by the
Company or Released Parties that they have violated any law or legal obligation.

This General Release of Claims is not intended to preclude Employee from
(1) enforcing the terms of the Letter Agreement; (2) challenging the validity of
this General Release of Claims; or (3) filing a charge or participating in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission. Employee further agrees to waive his right to any monetary or
equitable recovery should any federal, state or local administrative agency
pursue any claims on his behalf arising out of or related to his employment with
and/or separation from employment with the Company and promises not to seek or
accept any award, settlement or other monetary or equitable relief from any
source or proceeding brought by any person or governmental entity or agency on
his behalf or on behalf of any class of which he is a member with respect to any
of the claims he has waived.



--------------------------------------------------------------------------------

Employee acknowledges and agrees that Employee has read this General Release of
Claims carefully, and acknowledges that he has been given at least twenty one
(21) days from the date of receipt of this General Release of Claims to consider
all of its terms and has been advised to consult with any attorney and any other
advisors of the Employee’s choice prior to executing this General Release of
Claims, at his own expense. Employee fully understands that, by signing below,
Employee is voluntarily giving up any right which Employee may have to sue or
bring any other claims against the Released Parties, including any rights and
claims under the Age Discrimination in Employment Act. The terms of this General
Release of Claims shall not become effective or enforceable until eight (8) days
following the date of its execution by Employee, during which time Employee may
revoke the Letter Agreement. Employee may revoke the Letter Agreement by
notifying the Company in writing (to the attention of the President and Chief
Executive Officer with a copy to Vice President of Legal Affairs). For
Employee’s revocation to be effective, written notice must be received by no
later than the close of business on the eighth (8th) day after Employee signs
this General Release of Claims. The terms of this offer to provide the payments
and other benefits described in paragraph 3(e) of the Letter Agreement, will
expire if not accepted during the 21 day review period.

Employee agrees to keep confidential all information contained in this General
Release of Claims and relating to this General Release of Claims, except (1) to
the extent the Company consents in writing to such disclosure; (2) if Employee
is required by process of law to make such disclosure and Employee promptly
notifies the Company of his receipt of such process; or (3) because Employee
must disclose certain terms on a confidential basis to his financial consultant,
attorney or spouse.

This General Release of Claims shall be construed and enforced in accordance
with, and governed by, the laws of the State of New Jersey, without regard to
principles of conflict of laws. If any clause of this General Release of Claims
should ever be determined to be unenforceable, it is agreed that this will not
affect the enforceability of any other clause or the remainder of this General
Release of Claims.

This General Release of Claims is final and binding and may not be changed or
modified except as set forth herein or in a writing signed by both parties. The
parties have executed this General Release of Claims with full knowledge of any
and all rights they may have, and they hereby assume the risk of any mistake in
fact in connection with the true facts involved, or with regard to any facts
which are now unknown to them.

By signing this General Release of Claims, Employee acknowledges that: (1) he
has read this General Release of Claims completely; (2) he has had an
opportunity to consider the terms of this General Release of Claims; (3) he has
had the opportunity to consult with an attorney of his choosing prior to
executing this General Release of Claims to explain this General Release of
Claims and its consequences; (4) he knows that he is giving up important legal
rights by signing this General Release of Claims; (5) he has not relied on any
representation or statement not set forth in this General Release of Claims;
(6) he understands and means everything that he has said in this General Release
of Claims, and he agrees to all its terms; and (7) he has signed this General
Release of Claims voluntarily and entirely of his own free will.

 

            Date     Joseph Donabauer             Date     Memory
Pharmaceuticals Corp.